Case 3:19-cv-OOO41 Document 15 Filed in TXSD on 02/08/19 Page 1 of 1

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

Motion and Order for Admission Pro Hac Vice

 

Division Galveston Case Number 3219-Cv-00041

 

 

 

 

i\/|OVE Texas Civic Fund, et a|.

 

V€FSL[S

David Whit|ey, in his official capacity as Texas Secretary of State, et a|.

 

 

 

Law er’s Narne
y Brendan Downes

 

 

 

 

 

Flrm Lawyers' Committee for Civi| Rights Under Law
_ S‘re_@t 1500 K st. NW, suite 900
ley & le COd@' Washington, oc 20005
T€l€phOH€ & Emall 202-662-8333 - bdownes@|awyerscommittee.org
Licensed; State & Number Washington D.C. Bar No. 187888

Federal Bar & Numb@r Massacusetts Federat Bar No. 691913
Narne of party applicant seeks to AH plaintiffs
appear for:
Has applicant been sanctioned by any bar association or court? Yes No '/

On a separate sheet for each sanction, please Supply the full particulars

/\ /X
Dated: 2/6/2019 Signe?,/ M/ W/_
\/

The state bar reports that the applicant‘s status is:

 

 

 

 

 

 

 

 

Dated: Clerk’S Signature

 

 

Order This lawyer is admitted pro hac vice.

 

 

 

Dated:

 

 

United States District Judge

